Exhibit 10.1

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of February 1, 2019, is entered into by and among
the Lenders (as defined below) signatory hereto, BANK OF AMERICA, N.A., as
administrative agent and as security trustee for the Lenders (in such capacity,
“Agent”), CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY
GOLF SALES COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF
BALL OPERATIONS, INC., a Delaware corporation (“Callaway Operations”), OGIO
INTERNATIONAL INC., a Utah corporation (“Ogio”), TRAVISMATHEW, LLC, a California
limited liability company (“travisMathew” and together with Parent, Callaway
Sales, Callaway Operations and Ogio, collectively, “U.S. Borrowers”), CALLAWAY
GOLF CANADA LTD., a Canada corporation (“Canadian Borrower”), CALLAWAY GOLF
EUROPE LTD., a company organized under the laws of England (registered number
02756321) (“U.K. Borrower” and together with the U.S. Borrowers and the Canadian
Borrower, collectively, “Borrowers”), and the other Obligors party hereto.

RECITALS

A.    Borrowers, the other Obligors party thereto, Agent, and the financial
institutions signatory thereto from time to time (each a “Lender” and
collectively the “Lenders”) have previously entered into that certain Third
Amended and Restated Loan and Security Agreement dated as of November 20, 2017
(as amended, supplemented, restated and modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

B.    Obligors have requested that Agent and the Lenders amend the Loan
Agreement, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.

C.    Obligors are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement or any of the
other Loan Documents are being waived or modified by the terms of this
Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.    Amendments to Loan Agreement.

(a)    The following definition is hereby added to Section 1.1 of the Loan
Agreement in its proper alphabetical order:

“Third Amendment to Third Amended and Restated Effective Date: February 1,
2019.”

(b)    The following definitions in Section 1.1 of the Loan Agreement are hereby
amended and restated in their entirety as follows:



--------------------------------------------------------------------------------

Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to participate in Canadian LC Obligations in the
applicable Available Currencies up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party, as such Canadian Revolver Commitment may be
adjusted from time to time in accordance with the provisions of Sections 2.1.4
or 11.2 or the definition of “Maximum Canadian Facility Amount” in Section 1.1.
“Canadian Revolver Commitments” means the aggregate amount of such commitments
of all Canadian Lenders.

Maximum Canadian Facility Amount: on any date of determination, the lesser of
(i) the Canadian Revolver Commitments on such date and (ii) (A) for the period
beginning on the Third Amendment to Third Amended and Restated Effective Date
through and including May 31, 2019, $15,000,000, and (B) at all other times,
$25,000,000 (or, in each case, such lesser amount after giving effect to any
reductions in the Commitments pursuant to and in accordance with Section 2.1.4);
it being acknowledged and agreed that (1) at no time can the sum of the Maximum
Canadian Facility Amount plus the Maximum U.S. Facility Amount plus the Maximum
U.K. Facility Amount exceed the Maximum Facility Amount in effect at such time,
and (2) the increase to the Maximum Canadian FacilityAmount pursuant to clause
(ii)(B) above shall result in an increase of each Canadian Lender’s Canadian
Revolver Commitment on a Pro Rata basis based on the amount of such increase.

Maximum U.K. Facility Amount: on any date of determination, the lesser of
(i) the U.K. Revolver Commitments on such date and (ii) (A) for the period
beginning on the Third Amendment to Third Amended and Restated Effective Date
through and including May 31, 2019, $25,000,000, and (B) at all other times,
$45,000,000 (or, in each case, such lesser amount after giving effect to any
reductions in the Commitments pursuant to and in accordance with Section 2.1.4);
it being acknowledged and agreed that (1) at no time can the sum of the Maximum
Canadian Facility Amount plus the Maximum U.S. Facility Amount plus the Maximum
U.K. Facility Amount exceed the Maximum Facility Amount in effect at such time,
and (2) the increase to the Maximum U.K. FacilityAmount pursuant to clause
(ii) above shall result in an increase of each U.K. Lender’s U.K. Revolver
Commitment on a Pro Rata basis based on the amount of such increase.

Maximum U.S. Facility Amount: on any date of determination, the lesser of
(i) the U.S. Revolver Commitments on such date and (ii) (A) for the period
beginning on the Third Amendment to Third Amended and Restated Effective Date
through and including May 31, 2019, $290,000,000, and (B) at all other times,
$260,000,000 (or, in each case, such greater or lesser amount after giving
effect to any reductions in the Commitments pursuant to and in accordance with
Section 2.1.4 and increases in the Commitments pursuant to and in accordance
with Section 2.1.7); it being acknowledged and agreed that (1) at no time can
the sum of the Maximum U.S. Facility Amount plus the Maximum Canadian Facility
Amount plus the Maximum U.K. Facility Amount exceed the Maximum Facility Amount
in effect at such time, and (2) the decrease to the Maximum U.S. FacilityAmount
pursuant to clause (ii)(B) above shall result in a decrease of each U.S.
Lender’s U.S. Revolver Commitment on a Pro Rata basis based on the amount of
such decrease.

 

2



--------------------------------------------------------------------------------

U.K. Revolver Commitment: for any U.K. Lender, its obligation to make U.K.
Revolver Loans and to participate in U.K. LC Obligations, in the applicable
Available Currencies, up to the maximum principal amount shown on Schedule 1.1,
or as hereafter determined pursuant to each Assignment and Acceptance to which
it is a party, as such U.K. Revolver Commitment may be adjusted from time to
time in accordance with the provisions of Sections 2.1.4 or 11.2 or the
definition of “Maximum U.K. Facility Amount” in Section 1.1. “U.K. Revolver
Commitments” means the aggregate amount of such commitments of all U.K. Lenders.

U.S. Revolver Commitment: for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1, or as hereafter determined pursuant to
each Assignment and Acceptance to which it is a party, as such U.S. Revolver
Commitment may be adjusted from time to time in accordance with the provisions
of Sections 2.1.4, 2.1.7, 11.2 or the definition of “Maximum U.S. Facility
Amount” in Section 1.1. “U.S. Revolver Commitments” means the aggregate amount
of such commitments of all U.S. Lenders.

(c)    The following sentence is hereby added at the end of Section 13.3.1 of
the Loan Agreement:

“Notwithstanding anything contained herein to the contrary, no assignment may be
made unless after giving effect thereto: (A) the percentage of each U.S.
Lender’s U.S. Revolver Commitment to the aggregate amount of all U.S. Revolver
Commitments equals the percentage of such Lender’s and such Lender’s
Affiliates’: (1) Canadian Revolver Commitment to the aggregate amount of all
Canadian Revolver Commitments, and (2) U.K. Revolver Commitments to the
aggregate amount of all U.K. Revolver Commitments, (B) the percentage of each
Canadian Lender’s Canadian Revolver Commitment to the aggregate amount of all
Canadian Revolver Commitments equals the percentage of such Lender’s and such
Lender’s Affiliates’: (1) U.S. Revolver Commitment to the aggregate amount of
all U.S. Revolver Commitments, and (2) U.K. Revolver Commitment to the aggregate
amount of all U.K. Revolver Commitments, and (C) the percentage of each U.K.
Lender’s U.K. Revolver Commitment to the aggregate amount of all U.K. Revolver
Commitments equals the percentage of such Lender’s and such Lender’s
Affiliates’: (1) U.S. Revolver Commitment to the aggregate amount of all U.S.
Revolver Commitments, and (2) Canadian Revolver Commitment to the aggregate
amount of all Canadian Revolver Commitments.”

(d)    Schedule 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with Schedule 1.1 of the Loan Agreement attached hereto as Exhibit A.

2.    Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a)    Amendment. Agent shall have received this Amendment, executed by Agent,
each Obligor and the Lenders in a sufficient number of counterparts for
distribution to all parties.

(b)    Representations and Warranties. The representations and warranties set
forth herein must be true and correct.

 

3



--------------------------------------------------------------------------------

(c)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(d)    Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

3.    Representations and Warranties. Each Obligor represents and warrants as
follows:

(a)    Authority. Each Obligor has the requisite corporate power and authority
to execute and deliver this Amendment, and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by each Obligor of this Amendment
have been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b)    Enforceability. This Amendment has been duly executed and delivered by
each Obligor. This Amendment and each Loan Document to which any Obligor is a
party (as amended or modified hereby) is a legal, valid and binding obligation
of such Obligor, enforceable against such Obligor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and is in full force and effect.

(c)    Representations and Warranties. The representations and warranties
contained in each Loan Document to which any Obligor is a party (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

(d)    Due Execution. The execution, delivery and performance of this Amendment
are within the power of each Obligor, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any
Obligor.

(e)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.

4.    Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York, without giving effect to any conflict of law
principles (but giving effect to Section 5-1401 of the New York General
Obligation Law and Federal laws relating to national banks). The consent to
forum and judicial reference provisions set forth in Section 14.15 of the Loan
Agreement are hereby incorporated in this Amendment by reference.

5.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

 

4



--------------------------------------------------------------------------------

6.    Reference to and Effect on the Loan Documents.

(a)    Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b)    Except as specifically amended above, the Loan Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Obligors to Agent and the Lenders.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

7.    Ratification. Each Obligor hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Loan Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof. Subject to and without
limiting the foregoing, all security interests, pledges, assignments and other
Liens and Guarantees previously granted by any Obligor pursuant to the Loan
Documents are hereby reaffirmed, ratified, renewed and continued, and all such
security interests, pledges, assignments and other Liens and Guarantees shall
remain in full force and effect as security for the Obligations on and after the
date hereof.

8.    Estoppel. To induce Lenders to enter into this Amendment and to continue
to make advances to Borrowers under the Loan Agreement, each Obligor hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Obligor as against
Agent or any Lender with respect to the Obligations.

9.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

OBLIGORS:

CALLAWAY GOLF COMPANY,

a Delaware corporation

By:  

/s/ Brian P. Lynch

Name:   Brian P. Lynch Title:   Executive Vice President, Chief Financial
Officer

CALLAWAY GOLF SALES COMPANY,

a California corporation

By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Chief Financial Officer and Treasurer

CALLAWAY GOLF BALL OPERATIONS, INC.,

a Delaware corporation

By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Treasurer CALLAWAY GOLF CANADA LTD., a
Canada corporation By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director CALLAWAY GOLF EUROPE LTD., a company
organized under the laws of England and Wales By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director By:  

/s/ Neil Howie

Name:   Neil Howie Title:   Director

 

[Signature Page to Third Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GOLF INTERACTIVE, INC.

a Texas corporation

By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Chief Financial Officer

CALLAWAY GOLF INTERNATIONAL SALES COMPANY,

a California corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   President CALLAWAY GOLF EUROPEAN HOLDING
COMPANY LIMITED, a company limited by shares incorporated under the laws of
England and Wales By:  

/s/ Neil Howie

Name:   Neil Howie Title:   Director By:  

/s/ Steven Gluyas

Name:   Steven Gluyas Title:   Director

OGIO INTERNATIONAL INC.,

a Utah corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Vice President and Treasurer

TRAVISMATHEW, LLC,

a California limited liability company

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Treasurer

 

[Signature Page to Third Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS BANK OF AMERICA, N.A., as Agent and as a U.S. Lender By:  

/s/ James Fallahay

Name:   James Fallahay Title:   Senior Vice President BANK OF AMERICA, N.A.
(acting through its Canada branch), as a Canadian Lender By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President BANK OF AMERICA, N.A. (acting
through its London branch), as a U.K. Lender By:  

/s/ James Fallahay

Name:   James Fallahay Title:   Senior Vice President SUNTRUST BANK, as a U.S.
Lender, a Canadian Lender and a U.K. Lender By:  

/s/ Dan Clubb

Name:   Dan Clubb Title:   Director MUFG UNION BANK N.A., as a U.S. Lender, a
Canadian Lender and a U.K. Lender By:  

/s/ Pete Ehlker

Name:   Pete Ehlker Title:   Vice President

 

[Signature Page to Third Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Lender, By:  

/s/ Marshall Trenckmann

Name:   Marshall Trenckmann Title:   Executive Director JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as a Canadian Lender, By:  

/s/ Auggie Marchetti

Name:   Auggie Marchetti Title:   Authorized Officer JPMORGAN CHASE BANK, N.A.,
LONDON BRANCH, as a U.K. Lender, By:  

/s/ Kennedy A. Capin

Name:   Kennedy A. Capin Title:   Authorized Officer

 

[Signature Page to Third Amendment to Third Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

Exhibit A

Schedule 1.1 of the Loan Agreement

(see attached)